BLACKROCK SERIES FUND, INC. BlackRock High Yield Portfolio (the Fund) Supplement dated February 29, 2012 to the Prospectus, dated May 1, 2011, as supplemented August 31, 2011 Effective immediately, the following changes are made to the Funds Prospectus: The section of the Prospectus entitled Fund Overview  Key Facts about BlackRock High Yield Portfolio  Portfolio Managers is amended to add the following: Portfolio Manager of Name the Fund Since Title Charlie McCarthy, CFA 2012 Managing Director of BlackRock, Inc. The section of the Prospectus entitled Details about the Fund  How the Fund Invests  About the Portfolio Management of the Fund is deleted in its entirety and replaced with the following: ABOUT THE PORTFOLIO MANAGEMENT OF THE FUND The Fund is managed by a team of financial professionals. James Keenan, CFA, Mitchell Garfin, CFA, Derek Schoenhofen and Charlie McCarthy, CFA are the portfolio managers and are jointly and primarily responsible for the day-to-day management of the Fund. Please see Management of the Funds  Portfolio Manager Information for additional information on the portfolio management team. The section of the Prospectus entitled Details about the Fund  How the Fund Invests  Other Strategies is amended to add the following: Equities  The Fund may acquire and hold common stock or other equity securities either directly or indirectly. Indirect acquisitions include unit offerings with fixed-income securities or in connection with an amendment, waiver, or a conversion or exchange of fixed-income securities, or in connection with the bankruptcy or workout of a distressed fixed-income security, or upon the exercise of a right or warrant obtained in connection with a Funds investment in a fixed-income security. Direct investments in equity securities will be limited to 10% of the Funds assets. The section of the Prospectus entitled Other Important Information  Management of the Funds  Portfolio Manager Information  High Yield Portfolio is deleted in its entirety and replaced with the following: High Yield Portfolio The High Yield Portfolio is managed by a team of professionals. James Keenan, CFA, Mitchell Garfin, CFA, Derek Schoenhofen and Charlie McCarthy, CFA are the portfolio managers and are jointly and primarily responsible for the day-to-day management of the Fund. Portfolio Manager Primary Role Since Title and Recent Biography James Keenan, CFA Responsible for the day-to-day management of the Funds portfolio, including setting the Funds overall investment strategy and overseeing the management of the Fund. 2007 Managing Director of BlackRock, Inc. since 2008 and Head of the Leveraged Finance Portfolio Team; Director of BlackRock, Inc. from 2006 to 2007; Vice President of BlackRock, Inc. from 2004 to 2005. Mitchell Garfin, CFA Responsible for the day-to-day management of the Funds portfolio, including setting the Funds overall investment strategy and overseeing the management of the Fund. 2009 Managing Director of BlackRock, Inc. since 2009; Director of BlackRock, Inc. from 2005 to 2008. Portfolio Manager Primary Role Since Title and Recent Biography Derek Schoenhofen Responsible for the day-to-day management of the Funds portfolio, including setting the Funds overall investment strategy and overseeing the management of the Fund. 2009 Director of BlackRock, Inc. since 2006; Vice President of BlackRock, Inc. from 2000 to Charlie McCarthy, CFA Responsible for the day-to-day management of the Funds portfolio, including setting the Funds overall investment strategy and overseeing the management of the Fund. 2012 Managing Director of BlackRock, Inc. since Shareholders should retain this Supplement for future reference. PRO-19057-HY-0212SUP - 2 -
